DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 11, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuspert (US 20170347978) in view of Brundin et al. (US 4019059).
Regarding claim 1, Kuspert teaches a patient couch, comprising: 
an patient support 110 including longitudinal sides and face sides, the patient support being adjustable, supported in a rotationally 162  and vertically adjustable manner (figure 1) on at least one vertical column 140, at least by way of one of the longitudinal sides (figure 1), and the patient support being directly connected to the at least one vertical column via at least one bearing point (rotational axis of 162) arranged offset with respect to a couch plane 8 in a direction of one face-side of the face-sides (figure 1) wherein

However Kuspert fails to teach the at least one vertical column includes a vertical guide, and the patient support is supported in the vertical guide.
Brundin teaches a column 4 includes a vertical guide 8 for a patient support, and the patient support is supported rotatably 10 in the vertical guide 8.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the column of Kuspert with the column with the vertical guide as taught by Brundin, since it would provide better patient support stability.
Regarding claim 2, Kuspert teaches the patient support is supported rotatably on the at least one vertical column about an axis of rotation running parallel to the one face side (figure 1).
Regarding claim 5, Kuspert teaches an x-ray detector 130 is integrated in the patient support. 
Regarding claim 6, Kuspert teaches the x-ray detector is supported in at least one of a longitudinally and transversally movable manner with respect to a couch plane of the patient support (figure 1).
Regarding claim 8, Brundin teaches the patient support is supported in a rotationally 10 and vertically (when modified) adjustable 8 manner on oppositely arranged sides (U-shaped) of the least one vertical column by way of two opposing longitudinal sides (U-shaped arm 4).
Regarding claim 9, Kuspert teaches the patient support is supported on one side in a rotationally and vertically adjustable manner on a vertical column by way of one of the longitudinal sides (figure 1, column 1).
Regarding claim 11, Kuspert teaches an x-ray system, comprising: at least one x-ray emitter 122; and the patient couch 110 of claim 1. 
Regarding claim 14, Kuspert teaches the patient couch is for at least one of radiography and fluoroscopy (figure 1).

Regarding claim 16, Kuspert teaches the patient support is connected at at least one bearing point with the at least one vertical column, arranged offset with respect to a couch plane in a direction of a head-side end of the patient support (figure 1).
Regarding claim 18, Kuspert teaches an x-ray detector 130 is integrated in the patient support. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuspert as modified by Brundin further in view of Scarpellini (US 20110317811).
Regarding claim 7, Kuspert as modified by Brundin fails to teach the patient support is supported rotatably about at least 90.degree. with respect to the at least one vertical column such that the patient support is adjustable at least between a horizontal and a vertical position.
Scarpellini a patient support 5 is supported rotatably about at least 90.degree. with respect to the at least one vertical column such that the patient support is adjustable at least between a horizontal and a vertical position (figure 1 and 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the patient support of Kuspert with the horizontal and vertical position as taught by Scarpellini, since it would provide better modality.
Claim 10, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuspert as modified by Brundin further in view of Wang et al. (US 20090086926).
Regarding claim 10, Kuspert fails to teach at least one optical sensor to detect a position of at least one of the patient support and a patient, the optical sensor being connected with a control unit, embodied to control at least one of drive adjusting the position and alignment of the patient support in accordance with the position detected. 
Wang teaches alignment sensors (figure 3, abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the supports of Kuspert with known sensors, since it would provide better movement/control.

However Kuspert fails to teach at least one optical sensor to detect a position of at least one of the patient support, a patient and the x-ray emitter, wherein the optical sensor is connected to a control unit, embodied to control at least one of drive adjusting the position and alignment of at least one of the patient support and the x-ray emitter, in accordance with the position detected. 
Wang teaches alignment sensors (figure 3, abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of Kuspert with known sensors, since it would provide better beam/patient positioning.
Regarding claim 13, Kuspert teaches an x-ray detector, supported in at least one of a longitudinally and transversally movable manner with respect to a couch plane, integrated in the patient support, and wherein the control unit is embodied to control at least one further drive 155 to adjust the position of the x-ray detector in accordance with the position detected (para 41).
Regarding claims 19-20, Wang fails to teach the at least one optical sensor is a 3D camera 
3D camera is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the sensor of Wang with known 3D sensor, since it would provide better beam/patient positioning.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884